UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1099



BABATUNDE BIODUN OTUBANJO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 26, 2008             Decided:   September 4, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Francis Fraser, Senior Litigation Counsel, Jason Xavier
Hamilton, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Babatunde   Biodun   Otubanjo,   a    native   and   citizen   of

Nigeria, seeks review of an order of the Board of Immigration

Appeals adopting and affirming the decision of the Immigration

Judge denying his request for a continuance for adjudication of a

petition for alien relative. We have carefully reviewed the record

and conclude that the decision to deny a continuance was not an

abuse of discretion.      See 8 C.F.R. § 1003.29 (2008); Onyeme v. INS,

146 F.3d 227, 231 (4th Cir. 1998).                 We accordingly deny the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in     the

materials     before   the    court   and   argument   would   not   aid     the

decisional process.

                                                             PETITION DENIED




                                       2